DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31-33, 36-38, 40-42, 45-47, 49-52, 54 and 56-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan et al. (Mahajan: Pub. No. 2013/0274624) in view of Gilkerson et al. (Gilkerson: Pub. No. 2002/0123768) and Bresnick (article entitled: “Machine Learning Algorithm Outperforms Cardiologists Reading EKGs”).
Regarding claim 31 (with substantially identical comments applying to patentably indistinct claims 40, 49 and 56), Mahajan discloses a computing device 430 comprising: a storage medium 472; and processing circuitry 470 operably coupled to the storage medium (Fig. 4) and configured to: receive electrocardiogram (ECG) data (par. 0006) sensed by an implantable cardiac monitoring device (IMD 105); apply a machine learning model 702, to the received cardiac electrogram data to: determine, based on the machine learning model, that an episode of arrhythmia of the particular type has occurred in a patient (pars. 0006, 0007); and determine a level of confidence in the determination that the episode of arrhythmia of the particular type has occurred in the patient (par. 0033); and output, for display to the user, at least a portion of the cardiac electrogram data identified by the machine learning model as being indicative that the episode of arrhythmia of the particular types has occurred (Fig. 10 electrogram data), a first indication that the episode of arrhythmia of the particular type has occurred in the patient, and a second indication of the level of confidence determined by the machine learning model (Fig. 10, classification and confidence indicators; see also pars. 0041, 0046 regarding the use of machine learning in the adjudication of arrhythmias and the determination of confidence level through polling of various machine learning adjudication algorithms).
Mahajan does not discuss receiving from a user an indication of an arrhythmia of a particular type.  Gilkerson, however, discloses in a related computing device that a user/physician may use an input device to select the arrhythmia(s) of interest such that the programmer programs the implantable device to appropriately perform the requested detection (pars. 0029-0032, 0034).  Such a feature is taught to be advantageous by simplifying a potentially confusing programming process for physicians (par. 0029).  Artisans of ordinary skill looking to simplify a burdensome programming procedure would have therefore considered it obvious to modify Mahajan in a similar manner.
Mahajan additionally does not explicitly state that the machine learning model is trained using cardiac electrogram data for a plurality of patients, using cardiac electrical data from a population of patients is well-known in the medical art as taught by Bresnick.  Bresnick discloses that large training datasets (in this case: 64,000 ECGs from 29,000 patients) may be used to develop the machine learning model. Training to include a large population of patients enables more robust models to be developed over that which can be developed based on any one individual alone, thus improving diagnostic performance even when presented new patients or subjects that have never been involved in training of the machine learning model.  To thus adapt the system of Mahajan to apply a machine learning model trained using cardiac electrogram (ECG) data for a plurality of patients in order to improve diagnosis of the detected electrograms would have been considered blatantly obvious to those of ordinary skill in the art.
Regarding claims 32, 41, 50 and 57, Mahajan discloses that the at least a portion of the cardiac electrogram data comprises an ECG waveform (see Fig. 10; par. 0060).  Mahajan further applies an annotation text to the section of waveform indicating the type of arrhythmia (Fig. 10, e.g., “SVT”).  As taught by Mahajan, the various types of information presented for the purpose of monitoring, diagnosis, and/or treatment, is a matter of obvious design (par. 0079).  Official Notice was additionally taken that it is old and well-known in the art of ECG diagnostics to annotate the ECG waveform itself with an indication of the type of arrhythmia occurring.  Such a feature allows a clinician to quickly interpret the ECG and associate particular sections thereof with specific identified arrhythmias to gain better insight into the patient’s condition.  Lacking adequate traversal, such a feature is now considered admitted prior art.  
Regarding claims 33 and 42, note Fig. 10.
Regarding claims 36, 45, 51 and 58, see par. 0004.
Regarding claims 37, 46, 52 and 59, Bresnick teaches that a large number of ECG waveforms (e.g., 64,000) may be used to train the machine learning model.  Each waveform is labeled/annotated to correspond to one of fourteen rhythm classes.
Regarding claim 55, Official Notice was taken that it is old and well-known to perform cloud-based computing in medical systems.  Such a feature allows intensive computations to occur.  Lacking adequate traversal, such a feature is now considered admitted prior art.
Claims 34, 35, 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan, Gilkerson and Bresnick as applied to claims 31-33, 36-38, 40-42, 45-47, 49-52, 54 and 56-59 above, and further in view of Lord (Pat. No. 9,743,890).
Regarding claims 34, 35, 43 and 44, Mahajan and Bresnick do not discuss determining that the user is a basic user or an advanced user, and in response, outputting the recited first and second indicators along with one or more of the respective parameters listed.  Lord discloses that it may be advantageous to determine whether or not a user is an advanced user in a related medical device (by default, a user that fails to access the expanded features, by failing to enter the appropriate code, failing to pass any required biometric test, etc., is determined to be a basic user) and upon determining that an advanced user (or basic user) is present, outputs appropriately detailed information, including the ECG (col. 2, lines 13-61, col. 4, lines 11-31).  Such a feature may prevent misinterpretation and inappropriate action by novice users, while still allowing professionals ready access to critical information (col. 2, lines 13-34).  Novice users may benefit by not being overwhelmed with too much information or information that they are not equipped to process effectively.  To therefore provide the information detected and determined by Mahajan (i.e., the first and second indicator and at least one of the listed parameters as discussed above in the rejection of claims 31, 32, 40 and 41) in response to determining that the user is an advanced user (or basic user), would have been considered obvious to those of ordinary skill in the art looking to limit misinterpretation and inappropriate actions by lay users.
Claims 39, 48, 53 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan, Gilkerson and Bresnick as applied to claims 31-33, 36-38, 40-42, 45, 46, 49-51, 54 and 56-59 above, and further in view of Bardy et. al. (Bardy: Pub. No. 2016/0192853).
Mahajan and Bresnick do not discuss the use of ECG subsections such as recited.  Such a practice is, however, old and well-known in the ECG diagnostic arts as shown by Bardy.  Bardy teaches that outputting such “snapshot” views of subsections before, during and after arrhythmia episodes enhances diagnostic specificity of cardiac rhythm disorders and provides physiological context to improve diagnostic ability (par. 0042).  To therefore include known partitioning of the ECG in the system/method of Mahajan to reap this benefit would have been considered obvious to any artisan of ordinary skill in the ECG diagnostic arts.
Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan, Gilkerson and Bresnick as applied to claims 31-33, 36-38, 40-42, 45-47, 49-52, 54 and 56-59 above, and further in view of Saren (Pub. No. 2019/0378620).
Mahajan and Bresnick do not discuss cloud-based computing.  Those of ordinary skill in the art have long recognized cloud-based computing as a viable option in any device requiring intensive processing.  Saren, for example, discloses a related device that employs machine learning based on a plurality of patients (par. 0027), where analytics units for indicating various heart arrhythmias based on ECG data may be implemented in a computing cloud (par. 0032).  Cloud computing provides many advantages including quick deployment, automatic software updates, adaptability to new technology, ability to perform intensive computations efficiently and effectively, increased collaboration, etc..  To therefore employ such a well-known tactic in the system/method of Mahajan would have been considered blatantly obvious to any artisan of ordinary skill.
Claim(s) 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan et al. (Mahajan: Pub. No. 2013/0274624) in view of Gilkerson et al. (Gilkerson: Pub. No. 2002/0123768) and Bresnick (article entitled: “Machine Learning Algorithm Outperforms Cardiologists Reading EKGs”) as applied to claims 31-33, 36-38, 40-42, 45-47, 49-52, 54 and 56-59  above, and further in view of Penders et al. (Penders: Pub. No. 20150265217).
Mahajan as modified by Gilkerson and Bresnick do not discuss using first and second visualization techniques for electrogram data in response to determining a first level of confidence greater than a first predetermined threshold and less than a second predetermined threshold, and a second level of confidence greater than the second predetermined threshold.  Penders in a related system, however, teaches that various visualization characteristics may be changed to update the user as to the current level of confidence in the ECG physiological data (pars. 0071 and 0072).  Such a system is advantageous in that it allows a user to quickly determine the confidence level of data in real time, thus improving interpretation of the data.  Penders further teaches that a variety of confidence levels may be used including low confidence (i.e., confidence indicator being below a threshold), high confidence (i.e., confidence indicator being above a threshold), or other levels of confidence below, above and/or between thresholds (i.e., greater than one threshold but less than a second) with varying visualizations indicating the various levels (pars. 0082 and 0107).  Any artisan desiring to improve data interpretation and eliminate confusion in the presentation of cardiac data would have considered it a matter of obvious design to incorporate the recited feature(s) of Penders into the Mahajan invention.
Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive. 
The applicant argues that Gilkerson does not disclose indicating by display the particular type of arrhythmia selected by the user, but rather detects arrhythmias for the purpose of determining whether to deliver shock therapy to a patient.
This is not convincing because the applicant is arguing the references individually and is not addressing what the combination of references would suggest to those of ordinary skill in the art.  As already discussed above, the Mahajan reference was in part relied upon for its showing of a display indicating the particular type of arrhythmia detected (see for example Fig. 10).  Gilkerson explicitly teaches that to relieve the programming burden on physicians, the system may allow the physician to select the particular type of arrhythmia of interest so that the system may make the necessary programming changes to allow detection of said arrhythmia (pars. 0029-0032).  This would suggest that if the Mahajan device were to allow a user to select the type of arrhythmia of interest, then the display of Mahajan would indicate the presence of such a selected arrhythmia.  Whether Gilkerson chooses to detect the arrhythmia for the sole purpose of determining whether to deliver shock therapy to a patient is irrelevant, since Mahajan –who also discloses a shock therapy system-- teaches that the display of this information is useful such as, for example, when a low confidence machine adjudication occurs and manual interpretation of the data may be necessary (par. 0045).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
December 18, 2022